By the Court.
— If this action had been against Jennings himself, it could not be sustainedan officer to whom an execution is delivered, has not in himself a right of action against the defendant; much less can it be sustained against the defendants below, on the ground of their being sureties. If they are sureties under the act of Assembly, (which is to be presumed, if they are sureties at all) they must be sued on their bond. Besides, how does it appear that this debt against Jennings, for which the execution was issued, had any connexion with the suretyship. The whole proceeding is erroneous, and must be Reversed.